Title: To John Adams from Wilhem & Jan Willink, 11 September 1782
From: Willink, Wilhem & Jan (business)
To: Adams, John



Amstd 11 7br 1782
Sir

Not being favoured with an answer on our letter of 5 inst, we comprehend the receipt by your Excellency’s writing of 8th. inst: to us, Messrs. van Staphorst and de La Lande & Fynje; but Mr. N. van Staphorst being gone to the hague, has taken without preventing any of the Houses said letter with him, so we take the liberty to pray Your Excellency for the Copy thereof, because we are frustrated to satisfy, by mans of the original or Copy to its contents.
We rely that your Excellency ’ll never Communicate our particular writing to any body; in whch. confidence we inform you, that the Committeé is inclined to Subscribe a certain Sum as the maryland’s loan, for whch. purpose our Deputies in the Hague are charged to get a conversation with your Excellency to know your Sentiment about it, as Minister Plenipotentiary of the United States.
We suppose to comprehend, that a Similar address to our Regency to subscribe at the Continental Loan shall be declined; unless your Excellency engages to have the Amount of the annual interest, and redeeming of the Capital send yearly in produce of the Country, to be Sold in this Citÿ, in the same footing as maryland engages, in whch. Case we have no doubt, but to obtain said favour likewise; whch. encouragement the Loan greatly wants, as since some time hardly any Subscription has been done, and shall certainly be prejudic’d by a concurrency of a Loan, honoured with the City’s confidence and applause.
We Leave in the meanwhile however to your Excellency’s consideration; if you don’t Judge proper to engage, sending produces to find out of them, the amount of the annual intrest &c: not to apply to our Regencÿ for a subscription, as we consider always, disappointments for every body disagreable.

We have the honour to be with great esteem. Sir Your most Humble & obedient servants
Wilhem & Jan Willink

